Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00833-CR

                        IN RE STATE of Texas EX REL. Heather McMINN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 11, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 26, 2013, relator, the State of Texas through Heather McMinn, District

Attorney for Guadalupe County, Texas, filed a petition for writ of mandamus complaining of the

trial court’s September 2012 acquittal of a criminal defendant. The court has considered relator’s

petition and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 12-0069-CR, styled The State of Texas v. Matthew Ryan Sawyer, pending
in the 2nd 25th Judicial District Court, Guadalupe County, Texas, the Honorable W.C. Kirkendall presiding.